                       Case 1:16-cr-00542-KMW Document 56 Filed 02/25/20 Page 1 of 2



J. Roberto Cardenas
Natalia Berrino*
                           ~~ © ~ G ~                  ~101
                                                          ~
                                                                       DOCUMENT                                 Of Counsel :
                                                                                                          mond E. Villanueva
                                                                       ELECTRO NI CALLY FILE6                Mark Goldfarb
*Admitted in Argentina              FEB 2 5 2020
                                                                       DOC#: _ _ _~----.--
                            CHAMBt:.RS OF KIMB>-\ M. WOOD
                                   u.s.o.J.-s.o.N.Y.                   DATE FILED: -~    /QC. /_Ro                 Legal Staff:
                                                                                                           Aishling Fitzpatrick

    VIAECF
                                                                             February 25 , 2020

    Hon. Kimba M. Wood
    United States District Judge
    Southern District of New York
    United States Courthouse
    500 Pearl Street
    New York, New York 10007

                                   Re: United States v. Roper et al.
                                       Case No. 1:16-CR-00542 (KMW)
                                                                                    MEMO ENDORSED
    Dear Judge Wood :

                 I am the attorney for Fernando Serrano, a defendant in the above-captioned case and write
    this letter to request permission for him to travel to Belleayre, New York for a day trip on February 29,
    2020. Mr. Serrano pled guilty before Judge Pauley and has been at liberty based upon an agreed bail
    package during which time he has complied with all his conditions of release and remains in good
    standing.

                Mr. Serrano is now seeking permission to travel outside his current permitted travel area;\                  G'('Wl\.lr-e(j
    which is the Southern/Eastern Districts of New York, to Belleayre, New York on February 29, 2020. Hej                        ~f\/\vJ
    will be returning home the same day.

                This letter, as well as the requested relief, is made over no objection by AUSA Noah
    Solowiejczyk, the Assistant United States Attorney handling this matter. Further, the specific itinerary
    for the requested travel has been provided to Mr. Serrano ' s pretrial services officer.

                Wherefore, it is respectfully requested that this Court allow Mr. Serrano to travel outside his
    bail related/limited travel area and permit him to travel to Belleayre, New York on the aforementioned
    dates at the aforementioned location.

                     Thank you for your attention herein.

                                                   i.   --u;. - z,t,         Respectfully submitted,
                                 SO ORDERED, N.Y., N.Y~
                                l~ r n , . l.K1'rd..,
                                    KIMBAM.'wooo                             J. Roberto Cardenas
                                       U,S.DJ.
119 W 57 th Street              Suite 1215              · New YorkNYl0019          T: 212.977.7095             F: 212.977.7085

www .cardenasiawoUlce .com                                                                             info(Q)jrc-esq .com com
